Citation Nr: 0006405	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from May 1950 to May 1953.  He 
died in August 1998, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1998.  At the time of his death, the veteran was 
in receipt of a total rating based on individual 
unemployability due to service-connected disability, which 
had been effective from April 1997.  In April 1999, the RO 
determined that the appellant was not entitled to dependency 
and income compensation (DIC) under 38 U.S.C.A. § 1318, and 
she has not appealed that decision; accordingly, that issue 
is not before us.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
August 1998, at the age of 67 years, of atherosclerotic 
coronary artery disease, due to or as a consequence of 
hypertensive heart disease, with panacinar emphysema noted as 
a condition contributing to death, but not resulting in the 
underlying cause.  

2.  At the time of his death, the veteran was in receipt of a 
total rating based on individual unemployability due to 
service-connected disability, effective in April 1997, with 
service-connected disabilities consisting of residuals of 
frozen feet, status post amputation of both great toes, with 
small arterial occlusive disease, assigned a 70 percent 
evaluation, and infectious hepatitis, evaluated 
noncompensably disabling.  

3.  There is no competent evidence of a nexus between a 
service-connected disability, and a disability that caused, 
or contributed to cause, the veteran's death.  

4.  There is no competent evidence that a disability that 
caused, or contributed to cause, the veteran's death, was of 
service onset.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Service medical records disclosed mild frostbite both great 
toes feet in November 1950.  In August 1951, atrophic changes 
on the tips of the toes were noted.  In January 1953, the 
veteran was treated for infectious hepatitis with jaundice.  
The separation examination in May 1953 was normal, and a 
chest X-ray was also reportedly normal.  

On a VA examination in June 1954, the veteran complained of 
pain in the feet.  The feet were normal on examination, but a 
chest X-ray disclosed a small, poorly defined area of 
increased density, which was suspicious of a minimal 
tuberculosis infection.  By rating action dated in July 1954, 
the veteran was granted service connection for frostbite of 
the great toes, no residuals found, and hepatitis, 
infectious, no sequelae, evaluated noncompensably disabling.  

In July 1954, a VA pulmonary consultation resulted in a 
normal physical examination, and it was concluded that 
pulmonary tuberculosis was not found.  On a VA examination in 
August 1954, a chest X-ray was normal.  The veteran had 
hyperhidrosis of the feet, and discoloration of the left 
foot, although pulses were normal.  In September 1954, the 
veteran was granted a 10 percent rating for residuals of 
frozen feet, and a decision on the lungs was deferred pending 
further development.  

In September 1954, a VA physician reviewed chest X-rays taken 
in May 1950, July 1950, May 1953, June 1954, July 1954, and 
August 1954, and concluded that there was no evidence of 
tuberculosis infection on any of the films.  Accordingly, in 
October 1954, the veteran was informed that his claim based 
on his chest condition had been reviewed, and there was no 
evidence of tuberculosis infection.  

The file contains a letter dated in December 1955 from L. 
Brown, M.D., who wrote that he had treated the veteran since 
January 1954, and that the veteran had asthma and residuals 
of frozen feet.  

The veteran was hospitalized in a VA facility from August to 
September, 1956, to evaluate his symptoms of shortness of 
breath, which he stated he had had off and on for five or six 
years.  The first episode had occurred about seven months 
prior to his induction to service, and had been manifested by 
symptoms of a bad cold followed by wheezing and copious 
sputum.  He was treated with medications including penicillin 
and antihistamine.  His respiratory symptoms had cleared by 
the time he entered service.  During this three years of 
service, he stated that he had been treated on an outpatient 
basis for respiratory symptoms on many occasions, and had 
been told he had asthma.  Following his discharge in 1953, he 
did not have much chest trouble until the previous fall, when 
he began to be troubled by shortness of breath, coughing and 
wheezing.  The symptoms gradually subsided, and he did fairly 
well until about ten days prior to the current admission, 
when they began again.  On examination there were rhonchi, 
coarse rales, and wheezes heard.  It was noted that although 
there was definite wheezing, the veteran did not appear to be 
in any particular asthmatic distress.  Chest X-ray was 
normal.  He improved with treatment, and the final diagnoses 
were asthma and acute bronchitis, both treated and improved.  

A VA examination in November 1959 disclosed minimal symptoms 
of frostbite and no impaired circulation in the feet.  A 
chest X-ray was normal.  

Records of the veteran's treatment and evaluation at a 
military facility from 1957 to 1965, while he was employed as 
a civilian at the military base, show his evaluation for a 
number of complaints, including asthma in March 1957, June 
1957, July 1962, and subsequently.  A chest X-ray in March 
1957, taken because the veteran was off work due to 
bronchitis and asthma, disclosed no significant 
abnormalities.  A chest X-ray in December 1957 similarly 
disclosed no significant abnormalities.   Examinations 
conducted in connection with his employment in May 1964 and 
June 1965 reported that he had a 10 percent service-connected 
disability of frozen feet, and a history of bronchitis with 
asthma.  A chest X-ray in June 1965 revealed emphysema.  

The veteran was hospitalized in a VA facility from September 
to October, 1973, with complaints of a recent history of 
claudication, although he had leg pains for about the last 
three years.  Past history revealed that in 1954 he had 
suffered frostbite in his feet, and every winter he seemed to 
have trouble with his toes becoming discolored.  He had an 
ulcerated left great toe.  Neurology consult, including nerve 
conduction studies, disclosed decreased nerve function in the 
lower extremities, although pulses were adequate.  A chest X-
ray was normal.  The final diagnoses were peripheral arterial 
occlusive disease, rule out frostbite, and chronic 
obstructive lung disease.  

The military facility employment treatment records also 
included several X-ray reports, which revealed early 
obstructive pulmonary disease in November 1979, and mild 
fibrosis and emphysema in January 1980.  VA hospital records 
show that in September 1980, following the failure of 
conservative treatment to resolve the ulceration of his left 
great toe, and at the request of the veteran due to the pain 
he suffered at work, the veteran underwent an amputation of 
the left great toe.  On a VA examination in June 1981, a 
chest X-ray disclosed no cardiomegaly, but there were 
findings compatible with pulmonary emphysema.  

In February 1981, his rating for frostbite residuals, amended 
to include status post amputation of the left great toe, was 
increased to 30 percent.  

The file contains numerous records of the veteran's frequent 
hospitalizations and outpatient treatment for multiple 
medical complaints from 1993 to 1997, in private and VA 
facilities.  In November 1993, his right great toe was 
amputated due to severe, chronic pain.  Later that month, he 
was hospitalized in a private facility for treatment of 
severe chronic obstructive pulmonary disease.  Final 
diagnoses resulting from a March 1994 hospitalization were 
severe chronic obstructive pulmonary disease, acute anxiety, 
and complication of frostbite (ischemia of both feet with 
loss of both great toes).  Severe hospitalizations were due 
to severe respiratory distress, and severe chronic 
obstructive pulmonary disease was diagnosed.  In addition, in 
April 1996, he was admitted for evaluation of chest pain.  
Discharge diagnoses were unstable angina, chronic obstructive 
pulmonary disease, status post right carotid endarterectomy, 
old cerebrovascular accident, and amputation of toes.  

In addition, several items of correspondence from doctors who 
have treated the veteran have been submitted.  These include 
a letter from G. Pugh, M.D., who wrote, in December 1993, 
that the veteran had had symptoms of frostbite since he had 
first seen him in 1981, and he continued to experience pain, 
burning and cold feet.  He had now lost his right great toe 
due to ischemia associated with his frostbite.  In March 
1995, Dr. L. Busch wrote that he had treated the veteran for 
some time, and that the veteran had severe chronic 
obstructive pulmonary disease with a reactive airways 
component which had required intubation on several occasions.  
He also had significant peripheral vascular disease, had 
recently suffered an occipital stroke, which required 
bilateral endartectomies, and had lost several toes in the 
Korean War.  

In September 1996, the veteran was hospitalized in a private 
facility with severe lower extremity pain.  The discharge 
diagnoses included (1) cellulitis of the lower extremity 
secondary to small vessel disease plus or minus a 
contribution from peripheral neuropathy; and (2) 
arteriosclerotic vascular disease, history of cerebrovascular 
accident and endarterectomy.  In November 1996, D. Sumrall, 
M.D., wrote, regarding that admission, that he believed that 
the veteran had small vessel arterial disease of the distal 
feet, and that since no other obvious source or cause for the 
disease had been found, it was suspected that it was due to 
sequelae of the frostbite he had suffered in service.  

Records of the veteran's hospitalization from July to August, 
1998, disclosed he was brought to the hospital by ambulance, 
after having collapsed in his home.  The impression on 
admission was cardiorespiratory arrest and chronic 
obstructive pulmonary disease.  It was noted that the cause 
of the arrest was unknown, with an acute myocardial 
infarction or bronchospasm to be considered.  He had a 
several day history of shortness of breath, and had been seen 
in the emergency room several days earlier.  He was noted to 
be a steroid dependent chronic obstructive pulmonary disease 
patient, with a significant bronchospastic component, but had 
been fairly stable over the past two years.  Under "cardiac 
history," it was noted that he had some left ventricular 
hypertrophy, significant peripheral vascular disease, and a 
past history of an endarterectomy in the past with a small 
stroke.  He also had had significant frost bite of his feet 
during the Korean War and some anxiety problems.  The 
veteran's neurological status did not improve, and, 
eventually, it was decided to remove the veteran from the 
ventilator; subsequent to that, he passed away.  The 
discharge diagnoses were cardiopulmonary arrest, acute 
myocardial infarction, chronic obstructive pulmonary disease, 
peripheral vascular disease, and status post endarterectomy, 
status post prostatic carcinoma, and status post colon 
resection.  

An autopsy was conducted to determine the cause of death. 
Findings included a microscopic analysis of the respiratory 
system, which revealed pulmonary vascular congestion and 
edema with focal atelectasis, as well as changes consistent 
with panacinar emphysema of moderate intensity.  Pigmented 
macrophages were identified in the alveolar spaces and 
moderate anthracotic pigment deposition was present.  
Microscopic analysis of the cardiovascular system did not 
disclose any evidence of acute or remote infarction.  A 
section of the aorta revealed moderate atherosclerotic 
plaquing that was calcified and ulcerated.  Microscopic 
analysis of the liver disclosed acute congestion, but no 
evidence of acute or chronic hepatitis.  Following a complete 
autopsy, the immediate causes of death were identified as 
hypertensive heart disease, and atherosclerotic coronary 
artery disease, multiple vessel.  Panacinar emphysema, 
bilateral and moderate, was noted to be a contributory cause 
of death.  

The death certificate reflected these findings, noting 
atherosclerotic coronary artery disease as the immediate 
cause of death, due to or as a consequence of hypertensive 
heart disease, with panacinar emphysema noted as a condition 
contributing to death, but not resulting in the underlying 
cause.  The veteran was 67 years old when he died.  

B.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  For certain chronic diseases, 
including arteriosclerosis, cardiovascular disease, and 
hypertension, service connection may be established if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

However, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In general, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  For service 
connection for the cause of the veteran's death, the first 
element is always met; the current disability is the 
condition that caused the veteran to die.  Carbino v. Gober, 
10 Vet.App. 507 (1997).  For the remaining elements, there 
must be competent evidence that disability that caused or 
contributed to death was incurred or aggravated in service, 
and of a nexus between the two, or competent evidence of a 
nexus between the veteran's cause of death and a service-
connected disability.  Ruiz v. Gober, 10 Vet.App. 352 (1997).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  In general, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

Regarding whether there is competent evidence of a nexus 
between the veteran's cause of death and a service-connected 
disability, at the time of his death, the veteran was 
service-connected for residuals of frozen feet, status post 
amputation of both great toes, with small arterial occlusive 
disease, assigned a 70 percent evaluation from September 
1996, and infectious hepatitis, evaluated noncompensably 
disabling.  An individual unemployability rating had been 
assigned effective in April 1997.  

There is no medical evidence of a nexus between his service-
connected frozen feet residuals, with small arterial 
occlusive disease, and any of the disabilities that caused or 
contributed to cause his death.  In this regard, the onset of 
the small arterial occlusive disease has been attributed to 
the frozen feet, and not cardiac problems.  Additionally, 
there is no medical evidence implicating the veteran's frozen 
feet residuals, with small arterial occlusive disease, in the 
onset of the atherosclerosis or hypertensive heart disease 
that caused the veteran's death.  The autopsy also failed to 
disclose any evidence of acute or chronic hepatitis.  

Concerning whether there is competent evidence that a 
disability that caused or contributed to death was incurred 
or aggravated in service, and of a nexus between the two, the 
service medical records do not contain any evidence of 
cardiovascular disease, including atherosclerosis or 
hypertension, and the medical evidence first demonstrates 
cardiac disease many years after service.  Moreover, there is 
no medical evidence linking the onset of cardiac disease to 
service.  

Also listed on the death certificate, as a condition 
contributing to death, but not resulting in the underlying 
cause, was panacinar emphysema.  The appellant contends, in 
written correspondence and in testimony presented at a 
hearing in February 1999, that this emphysema was due to or a 
manifestation of moderate anthracotic pigment deposition 
noted on the microscopic analysis of the autopsy report.  She 
asserts that this was due to coal dust exposure while the 
veteran was in service.  In support of her assertion that he 
was exposed to coal dust in service, she has submitted a copy 
of a memorandum to "All officers and Enlisted Men of the 3d 
Armored Division," dated in January 1950, which, in addition 
to other military expenditures, notes "[t]he coal that heats 
your buildings."  In addition, she submitted a copy of an 
encyclopedia entry noting that traditional rural houses in 
Korea were heated by a system of radiant heating which 
consisted of flues which carried hot smoke from a coal-
burning stove under the floor and out the other side of the 
building.  Finally, she submitted a copy of email 
correspondence from an individual who served with the veteran 
in Korea.  He stated that while in the field in Korea, they 
had used charcoal to heat their food.  

In support of her claim that this exposure caused the 
veteran's lung disease, she submitted a copy of a report 
entitled "Occupational Safety and Health Guideline for Coal 
Dust" which defines coal dust as "an odorless dark brown to 
black dust crated by the crushing, grinding, or pulverizing 
coal."  The report notes symptoms and toxicology associated 
with coal dust exposure, and, inter alia, identifies "mining 
and transportation of coal" and "use of coal during 
operations involving grinding, crushing, or pulverizing" and 
possible sources of occupational coal dust exposure.  

However, even assuming that the veteran's emphysema was due 
to the anthracotic pigment deposition noted on the autopsy, 
which is not explicitly stated in the autopsy report, there 
is no competent evidence of the veteran's exposure to coal 
dust while in service.  In this regard, he was not involved 
in any of the occupations noted on the OSHA report as leading 
to coal dust exposure while he was in service.  Neither the 
OSHA report or any other statement submitted by the appellant 
indicates that he would have been exposed to coal dust by 
residing in buildings heated by coal, including in Korea.  
Similarly, the statement from the fellow serviceman does not 
specifically allege coal dust exposure; the mere fact that 
charcoal was reportedly used to heat food while on field 
operations does not confirm coal dust exposure.  

Regarding whether there is other competent evidence linking 
the veteran's emphysema to service, although no pertinent 
complaints or abnormal findings were noted in service, a 
December 1955 letter from a private physician indicates he 
was treating the veteran for asthma.  However, he did not 
begin treating the veteran until January 1954.  Although a 
June 1954 X-ray was suspicious for tuberculosis, such a 
diagnosis was not borne out by further evaluations.  

When hospitalized in August 1956, for treatment of shortness 
of breath, the veteran reported that he had had episodes of 
shortness of breath for five or six years, beginning prior to 
service.  However, his single preservice episode had cleared 
prior to service, and cannot, based on the symptoms 
described, be considered to be reflective of chronic 
disability, such as to overcome the presumption of soundness 
on entry.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  According to the veteran's history provided 
in August 1956, he had been treated for respiratory symptoms 
in service on many occasions, and had been told he had 
asthma.  However, a layperson is not competent to relate what 
a doctor has said.  Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence"). 

For purposes of establishing a well-grounded claim, the 
second and third Epps and Caluza elements (incurrence and 
nexus evidence) also can be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).   

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497; Voerth v. West, 13 Vet.App. 117 
(1999).    

As noted above, "present disability" in this case is a 
disability that caused or contributed to cause the veteran's 
death.  When hospitalized in August 1956, for treatment of 
shortness of breath, the veteran reported that he had had 
episodes of shortness of breath for five or six years, and 
that he had been treated for respiratory symptoms in service 
on many occasions, diagnosed as asthma.  However, the 
diagnosis of asthma was not explicitly based on the history 
of symptoms, and a gap of over two years was noted between 
his discharge in May 1953 and his first post-service symptoms 
of shortness of breath, coughing and wheezing, in the fall of 
1955.  Consequently, the evidence is insufficient to 
establish a nexus between inservice symptoms "noted" by the 
veteran in 1956, and asthma diagnosed at that time, when the 
veteran was experiencing current symptomatology.  Moreover, 
although he was treated for asthma on numerous occasions 
during the succeeding years, there is no medical evidence of 
a nexus between asthma and emphysema, which was first 
disclosed on X-ray in 1965.  Consequently, there is no 
medical evidence linking the emphysema that contributed to 
cause the veteran's death to service.  

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not well grounded.  There 
is no duty to assist; indeed, VA cannot assist the appellant 
in any further development of her claim.  Morton v. West, 12 
Vet.App. 477 (1999).  Further, the Board finds that the 
appellant has previously been informed of the elements 
necessary to complete her application.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 



